               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOHN ADAM RILLO,                   )
                                   )
          Petitioner,              )
                                   )        1:17CV938
     v.                            )        1:14CR341-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
          Respondent.              )


                                 ORDER


     This matter is before this court for review of the

Recommendation filed on November 7, 2019, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 37.) In the

Recommendation, the Magistrate Judge recommends that

Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence,

(Doc. 27), be denied and that this action be dismissed, without

issuance of a certificate of appealability. The Recommendation

was served on the parties to this action on November 7, 2019,

(Doc. 38). Petitioner filed a Motion for Extension of Time,

(Doc. 39), to file objections to the Magistrate Judge’s

Recommendation. On December 30, 2019, Petitioner filed his

objections, (Doc. 40).

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge=s] report or specified

proposed findings or recommendations to which objection is




      Case 1:14-cr-00341-WO Document 42 Filed 04/23/20 Page 1 of 2
made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge=s Recommendation. This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge=s

Recommendation, (Doc. 37), is ADOPTED. IT IS FURTHER ORDERED that

Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence,

(Doc. 27), is DENIED and that this action is dismissed with

prejudice. IT IS FURTHER ORDERED that Petitioner’s motion for

extension, (Doc. 39), is GRANTED. A Judgment dismissing this

action will be entered contemporaneously with this Order.

Finding no substantial issue for appeal concerning the denial of

a constitutional right affecting the conviction, nor a debatable

procedural ruling, a certificate of appealability is not issued.

     This the 23rd day of April, 2020.



                                 __________________________________
                                    United States District Judge



                                 -2-



      Case 1:14-cr-00341-WO Document 42 Filed 04/23/20 Page 2 of 2
